OPINION — AG — UNDER 11 O.S. 1977 Supp. 48-102 [11-48-102], AND 11 O.S. 1977 Supp. 50-106 [11-50-106], THE TRUSTEES OF THE VARIOUS POLICE PENSION AND RETIREMENT SYSTEMS OF THE STATE, CITIES AND TOWNS OF OKLAHOMA, MAY NOT INVEST IN A POOLED FUND RESTRICTED TO SUCH POLICE PENSION SYSTEMS MANAGED BY A TRUST CONSULTANT. HOWEVER, UNDER 11 O.S. 1977 Supp. 50-106(4) [11-50-106], A BOARD OF TRUSTEES MAY HIRE A TRUST CONSULTANT FOR THE PURPOSE OF ADVICE ON HOW PENSION FUNDS SHOULD BE INVESTED, WHILE RETAINING FINAL AUTHORITY TO MAKE INVESTMENT DECISIONS. UNDER 11 O.S. 1977 Supp. 50-106(4)(D) [11-50-106]. THE BOARDS ARE SPECIFICALLY AUTHORIZED BY STATUTE TO INVEST A SPECIFIC PORTION (1/3) OF PENSION FUNDS IN A TYPE OF POOLED FUND DEFINED AS A MUTAL STOCK PLAN, IF THEY SO DESIRE. IN SUCH AN INSTANCE, THE STATUTE SPECIFICALLY REQUIRES THE ADVICE OF A TRUST CONSULTANT. THE STATUTORY RESTRICTIONS AND STATED OBJECTIVES OF THE FUND PRESCRIBED BY LAW MUST BE FOLLOWED BY THE VARIOUS BOARDS OF TRUSTEES IN MAKING PENSION FUNDS INVESTMENTS. THIS OPINION CONSTRUES THE RECENTLY ENACTED SECTIONS OF THE MUNICIPAL CODE WHICH APPLY TO THE POLICE PENSION AND RETIREMENT SYSTEM AND THAT SUCH OPINION SHALL NOT BE EFFECTIVE UNTIL JULY 1, 1978, WHEN THE NEW LAW BECOMES EFFECTIVE. CITE: 11 O.S. 1971 541 [11-541](E), 11 O.S. 1971 541 [11-541](D) (CATHERINE GATCHELL NAIFEH)